Citation Nr: 1200589	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for headaches, to include as secondary to diabetes mellitus, to include as due to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.  The Veteran served in the Republic of Vietnam as a clerk.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for PTSD, depression and headaches.

The  issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed PTSD as a result of his service in Vietnam during the Tet Counteroffensive.  He described the following stressors: (1) hearing about the death of two close friends; (2) witnessing a chopper being shot down; (3) rocket fire; (4) seeing wounded soldier at Ben Het; (5) firing mortar rounds to protect the perimeter of his camp; and (6) having his station (Battery Hill) overrun by the enemy in December 1969.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

With regard to the validity of the averred stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  When the Veteran is found to have engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.304(d), (f). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3) that reads as follows:  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 (2010); 38 C.F.R. § 3.304(f)(3).

The Veteran's treatment records include diagnoses and treatment for PTSD, depression, and an impulse control disorder.  He was first treated for feeling "jittery" in 1976.  He was prescribed Valium.  The Veteran has indicated he was in-patient psychiatrically hospitalized in the early to mid 1990s.  On remand, an attempt should be made to obtain these records pertaining to this hospitalization.

The Veteran indicated to medical staff in 2007 that he had applied for Social Security Disability.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of Social Security records, as here, it must seek to obtain those records before proceeding with the appeal.  See Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of Social Security's disability determination, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Veteran's claims file contains an award citation detailing his service in the Republic of Vietnam during the period between October 1968 to September 1969 as a battery clerk with Service Battery, 6th Battalion, 14th Artillery.  The citation notes the Veteran assisted in the construction of the unit's perimeter defenses, was a member of the Battery Defense Reaction Squad, and a member of the Battery Mortar Crew.  His service personnel records indicate that he participated in the Vietnam Counter Offensive campaign, and that his principle duty was as a battery clerk.  His DD 214 verifies service in a location that would involve "hostile military or terrorist activity" as evidenced by awards such as a Vietnam Service Medal.  This evidence is sufficient to schedule the Veteran for psychiatric examination.  

Regarding the Veteran's claim of entitlement to service connection for headaches, the claim must be remanded as inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  He has presented three theories of entitlement to service connection for headaches: (1) his headaches began upon his return from Vietnam in December 1969, and are directly related to his service; (2) his headaches are duty to anxiety and are related to his a service incurred psychiatric disorder; and (3) his headaches are due to or aggravated by his service-connected diabetes mellitus.  Treatment records note that the Veteran initially sought treatment for headaches shortly after seeking psychiatric treatment.  The appellant believes that his headaches begin when he is feeling anxious.  On remand, the Veteran should be scheduled for a VA examination.

As the Veteran did not provide his secondary service connection theories until after his claims were appealed to the Board, he has not received secondary service connection notice, which he should be provided upon remand.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  The letter is to include proper notice of the information and evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2.  Contact the Veteran and obtain the names, addresses, and approximate date of treatment for all medical care providers, VA and non-VA, from which he has received treatment for any of his claimed disabilities.  Of particular interest are any treatment records for the Veteran's first period of psychiatric in-patient treatment in the early to mid 1990s.  After the Veteran has signed the appropriate releases, those records not already of record should be obtained and associated with the claims file.  All attempts to procure those records should be documented in the file.  If the VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

3.  Obtain from the Social Security Administration the records pertinent to any claim filed by the appellant for disability benefits to include medical records relied upon in addressing that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by Social Security Administration  and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner. 

If the Veteran is diagnosed with PTSD the examiner is to state whether his Vietnam claimed inservice stressors, to include rocket fire, and firing mortar rounds are adequate to support a diagnosis of posttraumatic stress disorder.  

If his stressors are adequate, then the examiner is requested to opine if it is it at least as likely as not that the Veteran's current psychiatric symptoms are related to the claimed in-service stressors.  The examiner must note the following: 

If the Veteran is diagnosed with an acquired psychiatric disorder other than posttraumatic stress disorder the examiner is to opine whether that diagnosed disorder is at least as likely as not the result of his service.

If the examiner is unable to provide any opinion requested that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.

The examiner must provide a rationale for all opinions expressed.

5.  Thereafter, the Veteran should be afforded a VA examination to determine the etiology of his headaches.  All indicated tests and studies are to be performed.  The claims folder and a copy of this REMAND must be made available to the examiner. 

Following examination of the Veteran and a review of the record, the examiner should identify any current headache disorder.  In regard to any diagnosed disorder, the examiner should opine whether it is at least as likely as not that the current disability was incurred or aggravated as a result of active service.  

If the examiner determines the Veteran's headaches were not incurred in service, then the examiner must:

a.  Opine whether it is at least as likely as not that the Veteran's headaches are a result of or aggravated by any service related psychiatric disorder.

b.  Opine whether it is at least as likely as not that the Veteran's headaches are a result of or aggravated by diabetes mellitus.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  After ensuring that the development is complete, re-adjudicate the claims. If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



